DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09 March 2022 is acknowledged.  The traversal is on the ground(s) that the Groups lack unity based on Bell U.S. 2,276,143.  This is not found persuasive because Applicant has not pointed to any specific reasons, but just merely makes a conclusionary statement.  Furthermore, the 102 rejection as anticipated by Tulett below also shows a lack of unity since there is not common special technical feature since Tulett discloses all of claim 1.
Applicant further argues that any search for Group I would necessarily include a search for the remaining groups, however, this is factually inaccurate.  Specifically, the repair or replacement of bearings as required only by claim 16 requires search in F16C 2237/00.  Such a search is not required for the other claims. Still further, the specific machining of the bearing parts as required only by claim 17 require search in F16C 2220/60. Such a search is not required by the other claims. Applicant’s argument that a search of Group I would include a search for the remaining groups is rebutted by the subclasses stated above.
Claims 14 and 15 have been included in Group I. Thus, only claims 16 and 17 stand withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which serves the for the positive locking” in the second to last line.  The limitation is grammatically incorrect and confusing. The language should be rewritten for proper grammar and clarity.
Claim 2 recites “the axial direction” and “the diagonal direction” in the last two lines.  There is a lack of antecedent basis for theses limitations in the claims.
Claim 5 recites “the axial clamping element (40) can be acted upon a second end face (29) of the sliding bearing pad (20)”.  The limitation is grammatically incorrect and confusing. The language should be rewritten for proper grammar and clarity.
Claim 6 recites “by means of which clamping device (43) the sliding bearing pad (20) can be clamped.”  The limitation is grammatically incorrect and confusing. The language should be rewritten for proper grammar and clarity.
Claims 7, 8, 10 and 12 recite “in particular”.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulett U.S. 9,353,788.
Re clm 1, Tulett discloses a sliding bearing comprising: an inner ring element (301, Fig. 3A)); an outer ring element (305); at least one sliding bearing element (306s), which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads (each 306), wherein the individual sliding bearing pads each have a radial bearing surface (facing radially outward) and a fastening profile (shape of bottom half of 3F) located opposite the radial bearing surface (314), and that the inner ring element has at least a receiving profile (310, Fig. 3G) on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen U.S. 2014/0169952 in view of Kito JP H09-303382.
Re clm 1, Pedersen discloses a sliding bearing (at 1, Fig 1 or Fig. 2; Fig. 3) comprising: an inner ring element (element on opposite side of 6 from 1, Fig. 1 and 3; 1 of Fig. 2); an outer ring element (1, Fig. 1 and 3; element on opposite side of 5a from 1, Fig. 2); at least one sliding bearing element (6s taken together), which is arranged between the inner ring element and the outer ring element, wherein the sliding bearing element has multiple sliding bearing pads (individual 6s), wherein the individual sliding bearing pads each have a radial bearing surface (5a/5b).
Although Pedersen discloses the segments can be attached to the stationary side or to the rotating side of the bearing and the segments are connected in a way that they can be exchanged individually without the need to exchange the whole bearing or the whole sliding surface, Pedersen does not explicitly state a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element.
Kito teaches a sliding bearing fastening means comprising a fastening profile (bottom of 6A, Fig. 1) located opposite the radial bearing surface (top of 6A), and a receiving profile (7A-1) on its outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element for the purpose of making replacement of the sliding surface easy and greatly reduce maintenance costs ([0039]).
It would have been obvious to one of ordinary skill in the art to substitute the unknown exchanging structure of Pedersen with that of Kito and provide a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element for the purpose of making replacement of the sliding surface easy and greatly reduce maintenance costs.
Re clm 2¸ Pedersen in view of Kito further discloses wherein the fastening profile of the sliding bearing pad and the receiving profile of the inner ring element are formed such that the sliding bearing pad can be inserted into the inner ring element in the diagonal direction. Kito discloses the fastening means such that the bearing pad slides in a direction perpendicular to the bearing surface as shown in Fig. 1. Pedersen discloses the analogous direction (perpendicular to the bearing surface) as a diagonal surface shown in Figs. 1-3.
Re clm 3, Kito further discloses wherein the fastening profile and the receiving profile are formed as a dovetail connection (shown by edge profiles of both 6A and7A-1).
Re clm 10, Pedersen further discloses wherein at least a first axial bearing surface (top right face of 6, Fig. 3) is formed on the sliding bearing pad, which first axial bearing surface is arranged at a first angle of 90° relative to the radial bearing surface when viewed in a longitudinal section, in particular that also a second axial bearing surface (bottom right face of 6) is formed on the sliding bearing pad , which second axial bearing surface is arranged at a second angle of 90° relative to the radial bearing surface, and which is arranged opposite the first axial bearing surface (both axial end faces of 6 are shown as square in Fig. 3).
Re clm 14, Pedersen discloses a nacelle (at 3, Fig. 2) for a wind turbine, the nacelle comprising: a nacelle housing (at 3); a rotor hub (shaft affixed to 1 and 2); a rotor bearing (at 1) for bearing the rotor hub on the nacelle housing, characterized in that wherein the rotor bearing comprises the sliding bearing according to claim 1.
Re clm 15¸ Pedersen discloses a wind turbine having a nacelle (at 3, Fig. 1-2), the nacelle comprising: a nacelle housing; a rotor hub (shaft affixed to 1 and 2) with rotor blades ([0007]) arranged thereon; a rotor bearing (at 1) for bearing the rotor hub on the nacelle housing, characterized in that wherein the rotor bearing comprises the sliding bearing according to claim 1.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen U.S. 2014/0169952 in view of Kito JP H09-303382 as applied to claim 1 or 2 above, and further in view of Orndorff U.S. 2002/0051586.
Pedersen in view of Kito discloses all the claimed subject matter as described above.
Re clm 4 and 5, Pedersen does not disclose an axial stop for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile [clm 4] and a releasable axial clamping element for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile, wherein a first end face of the sliding bearing pad can be placed on the axial stop in the axial direction, and the axial clamping can be acted upon a second end face of the sliding bearing pad  [clm 5].
Orndorff teaches a bearing in which the pads are removable ([0112]; 15, Fig. 2) in which an axial stop (13, Fig. 2) for the sliding bearing pad is formed on the ring element (10) in the region of the receiving profile and a releasable axial clamping element (30) for the sliding bearing pad is formed on the ring element in the region of the receiving profile, wherein a first end face of the sliding bearing pad can be placed on the axial stop in the axial direction, and the axial clamping can be acted upon a second end face of the sliding bearing pad for the purpose of allowing removal and replacement of the pads without removing the shaft to lower installation time and costs ([0112]).
It would have been obvious to one of ordinary skill in the art to modify each axial side of the inner ring element at each axial end of the bearing pad of Pedersen and provide an axial stop for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile and a releasable axial clamping element for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile, wherein a first end face of the sliding bearing pad can be placed on the axial stop in the axial direction, and the axial clamping can be acted upon a second end face of the sliding bearing pad for the purpose of allowing removal and replacement of the pads without removing the shaft to lower installation time and costs.
Assuming the end faces of 6 are not square in Pedersen:
Re clm 10, Pedersen further discloses wherein at least a first axial bearing surface (top right face of 6, Fig. 3) is formed on the sliding bearing pad, which first axial bearing surface is arranged at a first angle relative to the radial bearing surface when viewed in a longitudinal section, in particular that also a second axial bearing surface (bottom right face of 6) is formed on the sliding bearing pad , which second axial bearing surface is arranged at a second angle relative to the radial bearing surface, and which is arranged opposite the first axial bearing surface (both axial end faces of 6 are shown as square in Fig. 3).
Pedersen does not explicitly state that the angles are 90°.
The improvement of Orndorff further discloses 90° angles at the axial ends of the bearing pads (Fig. 6). The 90° angle allows for the axial end faces of the pads to properly abut the axial stop and the axial clamp to axially secure the pad in the ring.
It would have been obvious to one of ordinary skill in the art to modify the axial ends of the pads of Pedersen and provide that the angles are 90° for the purpose of allowing or the axial end faces of the pads to properly abut the axial stop and the axial clamp to axially secure the pad in the ring.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen U.S. 2014/0169952 in view of Kito JP H09-303382 as applied to claim 1 above, and further in view of Ide U.S. 5,125,754.
Pedersen in view of Kito discloses all the claimed subject matter as described above.
Re clm 11, Pedersen further discloses the inner ring has tilting segments ([0035]).
Pedersen does not disclose the inner ring element has multiple tilting segments, which are arranged so as to be distributed across the circumference, wherein the individual tilting segments are arranged so as to be spaced apart from one another in the circumferential direction and can be tilted independently of one another, wherein at least one of the receiving profiles is formed for each tilting segment.
Ide teaches a bearing comprising multiple tilting segments (132, Fig. 21 and 22), which are arranged so as to be distributed across the circumference, wherein the individual tilting segments are arranged so as to be spaced apart from one another in the circumferential direction and can be tilted independently of one another for the purpose of providing a bearing that can support the shaft optimally under various operating conditions (col.6: lines 12-15).
It would have been obvious to one of ordinary skill in the art to modify Pedersen and provide the inner ring element has multiple tilting segments, which are arranged so as to be distributed across the circumference, wherein the individual tilting segments are arranged so as to be spaced apart from one another in the circumferential direction and can be tilted independently of one another for the purpose of providing a bearing that can support the shaft optimally under various operating conditions.
Kito previously taught the receiving profile being located on the element contacting the pad. Thus, the combination of Pedersen in view of Kito and Ide would provide the receiving profile for the pad at the interface between the pad and the tilting segment to provide at least one of the receiving profiles is formed for each tilting segment.
Re clm 12, the improvement of Ide further discloses the individual tilting segments have a first recess (see Fig. below) at least on a first front side observed in the axial direction (when modified to be in Pedersen, the direction is axial), in particular that the individual tilting segments have a second recess (see Fig. below) on a second front side observed in the axial direction, in particular that the individual tilting segments are designed to have a Z-shaped cross-section.

    PNG
    media_image1.png
    353
    518
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 6-9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656